Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 2, 4-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 2, Sharp (Pat.7302313) disclose a method for processing sensor data, comprising receiving sensor data messages from at least one sensor of a distributed sensor system (Fig. 1B, Col.7, Lines: 12-25, where sensor units 110 connect through a network connection 112 to a central computer and controller 118 or 162), the distributed sensor system including a plurality of spatially distributed sensor nodes (Fig. 2, # 110 sensor unit 1-unit 3) in communication with a data network (Fig. 2, #116, Col. 3, lines: 25-30), each sensor node including one or more sensors configured to measure at least one of an air quality parameter and an environment parameters (Col.3, Lines: 8-25);
    processing the sensor data messages using distributed stateless processing to generate sensor data values (Col.8, Lines: 21 -35). 

Banka  (US Pub.2012/0197911) disclose generating aggregated sensor data values from the sensor data values, the aggregated sensor data values being associated with a first sensor and belonging to one or more aggregation time intervals (para [0027]), the 
     wherein the one of the multiple distributed parallel aggregation processes is unaware of the other of the multiple distributed parallel aggregation processes, the generating the aggregated sensor data values further including tagging each aggregated sensor data value with an aggregation indicator, the sensor data values for the first sensor within a given aggregation time interval (para [0042], [0082] and [0083]); 
    the multiple stateless distributed parallel aggregation processes being configured to allow a data collection system of the distributed sensor system to be scaled up as additional sensors are deployed in the distributed sensor system (para [0034])
    and the aggregation indicator having a second value to indicate that the aggregated sensor data value comprises a complete aggregated sensor data value
    having aggregated all of the sensor data values for the first sensor within the given aggregation time interval, (para [0033]) storing in a memory the aggregated sensor data values tagged with the aggregation indicator (Fig.1, # 20, para [0014], [0032]). 

The prior art of record does not teach or render obvious:
“ the aggregation indicator having a first value to indicate that the aggregated sensor data value comprises a partially aggregated sensor data value having aggregated a unique portion of the sensor data values for the first sensor within a given aggregation time interval, and the aggregation indicator having a second value to indicate that the aggregated sensor data value comprises a complete aggregated sensor data value having aggregated all of the sensor data values for the first sensor within the given aggregation time interval”.
Claim 12 comprises similar limitations of the claim 2.
Claims 4-11 and 14-21 are allowed due to their dependency on claims 2 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857